In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0627V
                                        (not to be published)


    TYLER ANTHONY THACKER,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: April 24, 2020

    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs
                         Respondent.


Henry Domenick Acciani, O’Connor, Acciani, & Levy, Cincinnati, OH, for Petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On April 29, 2019, Tyler Anthony Thacker filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered vasovagal syncope as the result of a
quadrivalent human papillomavirus vaccine administered on April 30, 2016. (Petition at
1). On December 6, 2019, a decision was issued awarding compensation to Petitioner
based on the Respondent’s proffer. (ECF No. 20).




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated February 13,
2020, requesting $7,168.20 in fees and $700.00 in costs. (ECF No. 27). Petitioner also
requests a total of $516.14 in fees and costs incurred by prior counsel - White, Getgey &
Meyer, Co., LPA. (Id. at 2). On February 18, 2020, I ordered Petitioner to file
documentation that was excluded from Petitioner’s original motion for attorney’s fees.
(ECF No. 29). This included receipts for costs incurred, a signed General Order #9, and
an invoice in support of prior counsel’s fees and costs.

        Respondent reacted to the motion on February 27, 2020, indicating that he does
not object to the overall amount sought, but that his lack of objection should not be
construed as an admission, concession or waiver as to the hourly rates, requested
number of hours to number of hours billed. (ECF No. 30). On February 28, 2020,
Petitioner filed his reply asserting the missing billing and costs substantiation had been
filed. (ECF No. 31.). However, the General Order #9 statement remained missing, and
was not filed until April 17, 2020 (indicating Petitioner had incurred no out-of-pocket
expenses). (ECF No. 36).

        In light of all the facts and circumstances of this case, particularly including the
history of expedited resolution within the Special Processing Unit, and mindful of
Respondent’s acquiescence (by non-opposition) to the fees and costs requested, I find
(after reviewing the submitted billing records, and based on my experience evaluating fee
applications in similar Vaccine Act claims) that the overall amount sought for attorney fees
and costs is reasonable. Thus, especially in the absence of any particularized objection
from Respondent, further analysis is not warranted. Special Masters have “wide latitude
in determining the reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of
Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, Special
Masters are entitled to rely on their own experience and understanding of the issues
raised. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483 (Fed. Cl. 1991)
aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per curiam). J.B. v. Sec’y of Health &
Human Servs., No. 15-67V, 2016 WL 4046871 (Fed. Cl. Spec. Mstr. July 8, 2016)
(addressing attorneys’ fees and costs in the context of a history of attorneys’ fees and
costs awards in over 300 similarly situated SPU cases.)

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award as follows:




                                             2
            •   A lump sum of $7,868.20, representing reimbursement for attorney’s
                fees and costs, in the form of a check payable jointly to Petitioner
                and Petitioner’s counsel and;

            •   A lump sum of $516.14, representing reimbursement for attorney’s
                fees and costs, in the form of a check payable to Petitioner and the
                firm of White, Getgey & Meyer Co., LPA.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 3